COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-14-00077-CV
 IN RE: ERIC FLORES
                                               '           AN ORIGINAL PROCEEDING
                              Relator.
                                               '               IN MANDAMUS
                                               '

                                 MEMORANDUM OPINION

       Relator, Eric Flores, has filed a pro se petition for writ of mandamus against the

Honorable Mike Herrera, Judge of the 353rd District Court of El Paso County, Texas. He asks

that we order Respondent to set aside a severance order.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has not established he is entitled to mandamus relief. Accordingly, we

deny the petition for writ of mandamus. See TEX.R.APP.P. 52.8(a).


May 30, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.